      Case 5:18-cv-01039-JKP-RBF Document 129 Filed 09/04/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ALEXANDER STROSS,

               Plaintiff,

v.                                                 No. SA-18-CV-01039-JKP

HEARST COMMUNICATIONS, INC.,
HEARST CORPORATION, HEARST
NEWSPAPERS, LLC, HEARST
NEWSPAPERS II, LLC, HEARST SE-
ATTLE MEDIA, LLC, HEARST ME-
DIA SERVICES CONNECTICUT,
LLC, MIDLAND PUBLISHING COM-
PANY. LLC, HURON PUBLISHING
COMPANY, LLC, EDWARDSVILLE
PUBLISHING COMPANY, LLC,

               Defendants.

                                            ORDER

       On August 28, 2020, this Court granted Plaintiff Alexander Stross’s Motion to Compel

Defendant Hearst Communications Inc.’s Responses to Discovery. ECF No. 124. Stross moved

for compensation of expenses and attorney fees related to the filing of this Motion to Compel

against Hearst Communications Inc.

       Upon granting such a motion to compel, a court “must, after giving an opportunity to be

heard, require the party or deponent whose conduct necessitated the motion, the party or attorney

advising that conduct, or both to pay the movant’s reasonable expenses incurred in making the

motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). The Court may not compel pay-

ment of reasonable expenses if one of the following exceptions applies: (1) the movant filed the

motion before attempting in faith to obtain discovery without court intervention; (2) the opposing
      Case 5:18-cv-01039-JKP-RBF Document 129 Filed 09/04/20 Page 2 of 3




party’s response/objection was substantially justified; or (3) other circumstances make an award

unjust. Id.

        On September 4, 2020, this Court held a hearing and received arguments on the reasona-

bleness of Stross’s requested expenses and attorney’s fees incurred in preparing the Motion to

Compel and whether any exception applied. The Court also received arguments regarding the

adequacy of Defendants’ production in response to the Court’s Order granting the Motion to

Compel.

        The Court concludes none of the exceptions to imposition of expenses and attorney fees

applies. Stross provided evidence of expenses and attorney fees of $10,255.00 associated with

filing the Motion to Compel. The Court finds this amount is reasonable.

        It is therefore ORDERED Hearst Communications Inc. shall pay $10,255.00 to Stross

through his attorney on or before September 15, 2020.

        Hearst Communications, Inc. and any other Defendant shall supplement written respons-

es to discovery on or before September 15, 2020. Defendants must provide all information and

documents responsive to Requests for Production Nos. 28 and 29, including a complete and un-

redacted version of the complete email and internal conversation referred to as the “bug report”.

This supplementation shall include any internal correspondence discussing all issues identified in

the bug report and/or the Defendants’ efforts to address these issues, which includes but is not

limited to: (1) any and all related and/or follow up emails and conversations pertaining to all sub-

ject matters of the “bug report”; (2) correspondence discussing technical issues related to the

“bug report”; and (3) correspondence discussing the potential consequences of those technical

issues and how Defendants might address them. This supplementation shall cover all responsive

discovery from the time of the original “bug report” email chain to the present date.



                                                 2
Case 5:18-cv-01039-JKP-RBF Document 129 Filed 09/04/20 Page 3 of 3




It is so ORDERED.
SIGNED this 4th day of September, 2020.




                           JASON PULLIAM
                           UNITED STATES DISTRICT JUDGE




                                     3
